— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Plumadore, J.), rendered April 23, 1985, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant cannot now litigate the substantive issues raised in his pretrial motion papers after having waived his right to appeal from the determinations made upon his omnibus motion and having withdrawn all motions as a condition of his plea (see, People v Colarusso, 103 AD2d 848; People v Pescatore, 102 AD2d 834). Mangano, J. P., Gibbons, Bracken and Spatt, JJ., concur.